Citation Nr: 0833809	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-10 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a ganglion cyst of 
the right wrist.

2.  Entitlement to service connection for a bilateral 
shoulder disability to include as secondary to a service-
connected spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to December 
1995 and from February 1997 to December 2001, with additional 
service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which reopened 
and denied service connection for bilateral shoulder pain and 
denied service connection for a right wrist ganglion cyst.  
In October 2007, the veteran testified before the undersigned 
at a personal hearing.  In February 2008 the Board reopened 
the claim and remanded for additional development.  The issue 
of entitlement to service connection for a bilateral shoulder 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's ganglion 
cyst of the right wrist either had its onset in service, 
preexisted service and was permanently worsened therein, or 
is proximately due to or the result of any service-connected 
disability.


CONCLUSION OF LAW

A ganglion cyst of the right wrist was not incurred in or 
aggravated by active service; nor is it secondary to a 
service-connected ganglion cyst of the left wrist.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 FR 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in January 2004, March 2006, 
and February 2008; a rating decision in July 2004; and a 
statement of the case in January 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  Although it 
does not appear that the veteran received notice of the 
regulation pertaining to service connection on a secondary 
basis prior to the final adjudication in May 2008, this lack 
of notice did not affect the essential fairness of the 
adjudication.  Based on the veteran's testimony in October 
2007 that included a discussion that the use of her right 
wrist was overcompensating for her service-connected left 
wrist, the Board requested a medical examination and opinion 
to include on a secondary basis.  Thus, any defect was cured 
by actual knowledge on the part of the veteran.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in May 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran seeks service connection for a ganglion cyst of 
the right wrist.  She contends that she had a right ganglion 
cyst in service that is due to service and was exacerbated by 
push-ups and sit-ups.  The veteran also contends that she 
overcompensates with her right wrist due to her service-
connected ganglion cyst of the left wrist disability.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service or in the presumption period 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

During the current appeal, the regulation pertinent to 
secondary service connection by aggravation was amended.  
Prior to October 10, 2006, when aggravation of a non-service-
connected disability is proximately due to or the result of a 
service connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  38 C.F.R. § 3.310 (2005).   
Effective October 10, 2006, a new paragraph was added to 38 
C.F.R. § 3.310, clarifying the process by which such ratings 
are established.  Specifically, when service connection is 
granted on a secondary basis, the rating specialist will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity 
from the current level.  38 C.F.R. § 3.310 (2007).   

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After careful review of the entire evidence of record, the 
Board finds that service connection for a ganglion cyst of 
the right wrist is not warranted.  

Service medical records are negative for complaints, 
findings, or diagnosis of a ganglion cyst of the right wrist.  
At an enlistment examination in March 1993, the veteran's 
upper extremities were clinically evaluated as normal.  In 
the medical history accompanying the examination, she 
reported having had a cyst.  Upon further exploration it was 
discovered that she had been told in the past she had an 
ovarian cyst with no special follow-up indicated.  At an 
enlistment examination in December 1996, the veteran denied 
having or having had a growth or cyst.  On examination, the 
clinical evaluation for her upper extremities was normal.  In 
September 1998, the veteran was seen for left wrist pain of 
several days duration and a ganglion cyst was assessed.  In 
the veteran's claim received in October 2003, she reported 
that she did not have a separation physical examination.  
Thus, the Board finds that a chronic ganglion cyst of the 
right wrist is not shown in service.  While a ganglion cyst 
of the left wrist was shown, no ganglion cyst of the right 
wrist was shown during the veteran's active service.

The report of an April 2002 Army Reserve examination shows a 
diagnosis of bilateral ganglia on extensor surface of wrists 
with left greater than right and periodically symptomatic.  
VA outpatient treatment records in March 2003 show ganglion 
cysts were noted on the back of both wrists.  In April 2003, 
the veteran stated that they had been present for 5 to 6 
years.  VA medical records dated in May 2003 reflect that 
wrist ganglia had recurred.  That medical evidence does not 
provide a link between a ganglion cyst of the right wrist and 
service or to the service-connected ganglion cyst of the left 
wrist.  

At a VA examination in April 2004, the veteran reported 
having ganglion cysts since 1998.  On examination, it was 
noted that the veteran was right handed.  Examination 
revealed a small ganglion cyst on the right wrist.  The 
pertinent diagnosis was ganglion cyst of the right wrist.  A 
medical opinion was not provided as whether the ganglion cyst 
of the right wrist disability was related to service or to a 
service-connected disability.  

A private x-ray in May 2004 shows a normal right wrist.  A 
private medical physician wrote in October 2007 that the 
veteran had a ganglion cyst on her right wrist that was 
exacerbated by work and an ergonomic set-up would be of 
assistance.  That medical evidence does not provide a link 
between a ganglion cyst of the right wrist and service or to 
the service-connected ganglion cyst of the left wrist.  

The veteran testified in October 2007 that her wrist trouble 
started in her first period of service because of the lifting 
she did and it was exacerbated during her second period by 
having to do push-ups and sit-ups.  She testified that she 
went to the doctor in service for treatment.  She further 
testified that she was overcompensating with her right wrist 
because of a similar problem with a ganglion on her left 
wrist which is service-connected.  

At a VA examination in March 2008, the veteran described her 
right wrist symptoms and related that her right wrist 
condition began approximately 10 years earlier at the same 
time as her left wrist condition.  The diagnosis was a small 
ganglion of the right wrist with a history of being drained.  
After review of the claims file, an examination, and the 
veteran's history, the examiner opined that the ganglion of 
the right wrist based on objective evidence was less as 
likely as not incurred in or was aggravated as a result of 
her military service.  The examiner further opined that the 
ganglion of the right wrist based on objective evidence was 
less likely as not due to or the result of her service-
connected left wrist condition.  

The Board acknowledges the veteran's statements to the effect 
that her ganglion cyst of the right wrist is causally related 
to active service.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In addition, although the veteran claims 
she sought treatment in service for a ganglion cyst of the 
right wrist, the service medical records do not reflect that 
treatment.  Service medical records reflect complaints of 
left wrist pain and a diagnosis of a left wrist ganglion cyst 
in September 1998, but do not reflect complaints of right 
wrist pain or any similar diagnosis for the right wrist.  
Thus, the statements of the veteran are not competent medical 
evidence as to a nexus between her current ganglion cyst of 
the right wrist and her service or her service-connected 
ganglion cyst of the left wrist.  

The Board finds that the March 2008 VA medical report and 
opinion is of the greatest probative and persuasive value, in 
light of the VA examiner's having reviewed the entire claims 
folder, to include service medical records and post-service 
treatment records, and having conducted an examination of the 
veteran.  Owens v. Brown, 7 Vet. App. 429 (1995) (the opinion 
of a physician that is based on a review of the entire record 
is of greater probative value than an opinion based solely 
upon the veteran's reported history).  It appears that the VA 
examiner's opinion was based upon review of the claims file, 
the examination findings, and the application of sound 
medical judgment.  The examiner concluded that based on 
objective evidence the ganglion of the right wrist was less 
as likely as not incurred in or was aggravated as a result of 
her military service, or due to or the result of her service-
connected left wrist condition.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for a ganglion cyst of the right wrist.  
Although a ganglion cyst of the right wrist has been 
diagnosed, there is no probative, competent medical evidence 
of record linking the disability to service or to the 
service-connected ganglion of the left wrist.  No probative, 
competent medical evidence exists of a relationship between a 
ganglion cyst of the right wrist and any continuity of 
symptomatology asserted by the appellant.  McManaway v. West, 
13 Vet. App. 60 (1999) (where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish a nexus between the continuous 
symptomatology and the current claimed condition); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  

Accordingly, the Board finds that the competent and probative 
medical evidence of record preponderates against finding that 
a ganglion cyst of the right wrist is a result of service, an 
incident in service, or a service-connected disability.  
Thus, service connection is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a ganglion cyst of the 
right wrist is denied.


REMAND

Before addressing the merits of the claim for service 
connection for a bilateral shoulder disability to include as 
secondary to a service-connected cervical spine disability, 
the Board finds that additional development concerning that 
claim is required.  

The veteran's service medical records show complaints of 
shoulder pain which at times seem intertwined with complaints 
of upper back and neck pain.  In April 1994 she had 
complaints of upper back pain and mild bilateral trapezius 
tenderness.  In May 1994 when seen for complaints of upper 
back and neck pain, it was noted that the pain spread into 
the area between the shoulder blades.  She complained of pain 
and pulling with scapula retraction and protraction.  The 
assessment was mechanical neck and upper back pain.  At a 
physical therapy consultation in November 1995, the veteran 
related that she had constant back pain since approximately 
February 1994 which had worsened.  The main area of pain was 
between her shoulder blades, but her whole back hurt.  
Shoulder elevation was without pain or restriction.  In April 
1997, the veteran had complaints of back and shoulder pain 
for approximately five weeks.  The impression was overuse.

The veteran testified in October 2007 that after a neck 
injury approximately in 1998 she felt pain in her neck and 
shoulders.  Service medical records show that in October 1998 
she had complaints of upper back pain after falling out of a 
chair.  

An April 2004 VA examination report notes a history of neck 
pain as opposed to a problem with her shoulder joints.  The 
veteran complained of mid-back pain that traveled to her 
scapula and into her shoulder blades.  Examination of the 
shoulders was within normal limits without decreased range of 
motion.  The examiner opined that she did not have shoulder 
pain, but had discomfort at the base of the neck.  During a 
May 2005 VA examination of the neck and low back, she 
complained of constant and chronic neck pain that radiated to 
her shoulders.  The diagnosis was cervical strain and a 
diagnosis of a shoulder disability was not provided.  

The Board previously remanded this issue to provide a medical 
examination and obtain a medical opinion regarding etiology 
of claimed bilateral shoulder pain to include as secondary to 
her service-connected cervical spine disability.  

The veteran was provided a VA medical examination in March 
2008.  Although the VA examiner concluded that the veteran's 
bilateral scapular pain was in the same general location as 
was reported in his review of the claims file and was as 
likely as not incurred during her military service, he was 
unable to find an objective etiology or diagnosis of the 
bilateral scapular pain.  Thus, the medical evidence does not 
render plausible a claim that the complaints of pain in the 
bilateral shoulder constitute a medical disability for which 
service connection can be granted.  The VA examiner opined 
that the veteran's mild scoliosis was less likely than not 
the etiology of the pain.  However, the examiner did not 
address whether the bilateral scapular pain was due to or is 
the result of her service-connected cervical spine 
disability, or whether any thoracic spine disability causing 
shoulder pain might be service-connected.

The veteran contends that the VA examiner did not provide an 
opinion as requested in the remand instructions and that the 
examiner's lack of a medical opinion is not a medical 
opinion.  Thus, this case must be returned for further 
development.  A remand for an etiological opinion and 
rationale is needed to address whether any current bilateral 
shoulder pain is due to an identified disability related to 
service or to a service-connected disability.  Compliance by 
the Board or the RO with remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with a qualified physician who 
has not previously examined her, to 
provide an opinion as to the likely 
etiology of her bilateral shoulder pain.  
The examiner should review the claims 
folder and the examination report should 
reflect that review.  The examiner should 
attempt to reconcile the opinion with all 
other opinions of record, if necessary.  
The rationale for all opinions must be 
provided.  The reviewer should 
specifically provide the following 
opinions:

a)  Is there any bilateral shoulder 
disability currently present?

b)  If any shoulder disability is 
diagnosed, is it at least as likely 
as not that the shoulder disability 
was incurred in or aggravated by 
service?

c)  If any shoulder disability is 
diagnosed, is it at least as likely 
as not that the shoulder disability 
is due to or the result of the 
service-connected cervical and 
lumbosacral spine disabilities?

d)  If any shoulder disability is 
diagnosed, is it at least as likely 
as not that the shoulder disability 
is aggravated by the service-
connected cervical and lumbosacral 
spine disabilities?

e)  If any shoulder pain is found to 
be a symptom of another disability, 
such as a thoracic or cervical spine 
disability, the examiner should so 
state.  If any shoulder pain is due 
to a thoracic spine disability, the 
examiner should state whether it is 
at least as likely as not that any 
thoracic spine disability was 
incurred in or aggravated during the 
veteran's service.

2.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the claim to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


